DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 7, 9-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 9, 13, 15-19 of U.S. Patent No. 11075108. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Regarding Claim 1, Claim 1 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant.

Regarding Claim 2, Claim 1, 7 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; wherein the first depth is in a range from about 80 nm to about 200 nm, and wherein the second depth is in a range from about 80 nm to about 150 nm


Regarding Claim 3, Claim 1, 2 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; further comprising: a second gate structure over the isolation structure and the upper region of the second fin; and a second source/drain region adjacent the second gate structure, the second source/drain region adjoining the upper region and the lower region of the second fin, the second source/drain region having the first dopant


Regarding Claim 4, Claim 1, 2 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; further comprising: a second gate structure over the isolation structure and the upper region of the second fin; and a second source/drain region adjacent the second gate structure, the second source/drain region adjoining the upper region and the lower region of the second fin, the second source/drain region having the first dopant

Regarding Claim 5, Claim 15, 16, 17 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate; an isolation structure over a first region of the substrate and a second region of the substrate, the first region of the substrate extending below the isolation structure to a first depth, the second region of the substrate extending below the isolation structure to a second depth, the first depth being greater than the second depth; a first fin having a first lower region and a first upper region, a portion of the first upper region protruding above the isolation structure, the first lower region and remaining portions of the first upper region disposed in the isolation structure, the first upper region having a first dopant at a first concentration; a second fin having a second lower region and a second upper region, a portion of the second upper region protruding above the isolation structure, the second lower region and remaining portions of the second upper region disposed in the isolation structure, the second upper region having the first dopant at a second concentration; a first gate structure over the first upper region of the first fin, the second upper region of the second fin, and the isolation structure; a third fin having a third lower region and a third upper region, a portion of the third upper region protruding above the isolation structure, the third lower region and remaining portions of the third upper region disposed in the isolation structure, the third upper region having a second dopant at a third concentration; a fourth fin having a fourth lower region and a fourth upper region, a portion of the fourth upper region protruding above the isolation structure, the fourth lower region and remaining portions of the fourth upper region disposed in the isolation structure, the fourth upper region having the second dopant at a fourth concentration; and a second gate structure over the third upper region of the third fin, the fourth upper region of the fourth fin, and the isolation structure, wherein the first region of the substrate, the first lower region of the first fin, and the second lower region of the second fin are a first continuous semiconductor material having the first dopant at a fifth concentration, the fifth concentration being greater than the first concentration and the second concentration, and wherein the second region of the substrate, the third lower region of the third fin, and the fourth lower region of the fourth fin are a second continuous semiconductor material having the second dopant at a sixth concentration, the sixth concentration being greater than the third concentration and the fourth concentration; wherein the first concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3, and wherein the second concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3.;wherein the third concentration is in a range from about 1E18 atoms/cm.sup.3 to about 6E18 atoms/cm.sup.3

Regarding Claim 7, Claim 9, 13 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin disposed over a first region of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and the first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a first dopant layer extending along sidewalls of the lower region of the first fin, sidewalls of the upper region of the first fin being free from the first dopant layer, the first dopant layer having the first dopant; a second fin disposed over a second region the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and the second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the third concentration being less than the fourth concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the second depth being less than the first depth; a second dopant layer extending along sidewalls of the lower region of the second fin, sidewalls of the upper region of the second fin being free from the second dopant layer, the second dopant layer having the second dopant; a dielectric layer extending along a sidewall of the first dopant layer and a sidewall of the second dopant layer, a top surface of the dielectric layer being disposed further from the major surface of the substrate than an interface of the upper region and the lower region of the first fin; a gate structure extending over the top surface of the dielectric layer and along the sidewalls of the upper region of the first fin, the sidewalls of the lower region of the first fin being free from the gate structure; and a source/drain region adjacent the gate structure, the source/drain region adjoining the upper region and the lower region of the first fin, the source/drain region having the second dopant, the second dopant being different from the first dopant;, wherein the first region of the substrate is disposed over a third region of the substrate, the third region of the substrate having the first dopant at a fifth concentration, the fifth concentration being less than the first concentration.

Regarding Claim 9, Claim 1, 4, 5 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; wherein the isolation structure comprises: a first dopant layer extending along a sidewall of the lower region of the first fin, the first dopant layer having the first dopant; a second dopant layer extending along a sidewall of the lower region of the second fin, the second dopant layer having the second dopant; and a dielectric layer extending along a sidewall of the first dopant layer and a sidewall of the second dopant layer, the dielectric layer being different from the first dopant layer and the second dopant layer;  wherein the dielectric layer is a SiOH+SIO network.

Regarding Claim 10, Claim 1, 7 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; wherein the first depth is in a range from about 80 nm to about 200 nm, and wherein the second depth is in a range from about 80 nm to about 150 nm


Regarding Claim 11, Claim 1 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant.


Regarding Claim 12, Claim 1 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant.

Regarding Claim 13, Claim 15, 18, 19 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate; an isolation structure over a first region of the substrate and a second region of the substrate, the first region of the substrate extending below the isolation structure to a first depth, the second region of the substrate extending below the isolation structure to a second depth, the first depth being greater than the second depth; a first fin having a first lower region and a first upper region, a portion of the first upper region protruding above the isolation structure, the first lower region and remaining portions of the first upper region disposed in the isolation structure, the first upper region having a first dopant at a first concentration; a second fin having a second lower region and a second upper region, a portion of the second upper region protruding above the isolation structure, the second lower region and remaining portions of the second upper region disposed in the isolation structure, the second upper region having the first dopant at a second concentration; a first gate structure over the first upper region of the first fin, the second upper region of the second fin, and the isolation structure; a third fin having a third lower region and a third upper region, a portion of the third upper region protruding above the isolation structure, the third lower region and remaining portions of the third upper region disposed in the isolation structure, the third upper region having a second dopant at a third concentration; a fourth fin having a fourth lower region and a fourth upper region, a portion of the fourth upper region protruding above the isolation structure, the fourth lower region and remaining portions of the fourth upper region disposed in the isolation structure, the fourth upper region having the second dopant at a fourth concentration; and a second gate structure over the third upper region of the third fin, the fourth upper region of the fourth fin, and the isolation structure, wherein the first region of the substrate, the first lower region of the first fin, and the second lower region of the second fin are a first continuous semiconductor material having the first dopant at a fifth concentration, the fifth concentration being greater than the first concentration and the second concentration, and wherein the second region of the substrate, the third lower region of the third fin, and the fourth lower region of the fourth fin are a second continuous semiconductor material having the second dopant at a sixth concentration, the sixth concentration being greater than the third concentration and the fourth concentration; wherein the first dopant provides holes, the first depth being in a range from about 80 nm to about 200 nm;, wherein the first second dopant provides electrons, the second depth being in a range from about 80 nm to about 150 nm.

Regarding Claim 14, Claim 1, 4 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; wherein the isolation structure comprises: a first dopant layer extending along a sidewall of the lower region of the first fin, the first dopant layer having the first dopant; a second dopant layer extending along a sidewall of the lower region of the second fin, the second dopant layer having the second dopant; and a dielectric layer extending along a sidewall of the first dopant layer and a sidewall of the second dopant layer, the dielectric layer being different from the first dopant layer and the second dopant layer.

Regarding Claim 15, Claim 15, 16, 17 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate; an isolation structure over a first region of the substrate and a second region of the substrate, the first region of the substrate extending below the isolation structure to a first depth, the second region of the substrate extending below the isolation structure to a second depth, the first depth being greater than the second depth; a first fin having a first lower region and a first upper region, a portion of the first upper region protruding above the isolation structure, the first lower region and remaining portions of the first upper region disposed in the isolation structure, the first upper region having a first dopant at a first concentration; a second fin having a second lower region and a second upper region, a portion of the second upper region protruding above the isolation structure, the second lower region and remaining portions of the second upper region disposed in the isolation structure, the second upper region having the first dopant at a second concentration; a first gate structure over the first upper region of the first fin, the second upper region of the second fin, and the isolation structure; a third fin having a third lower region and a third upper region, a portion of the third upper region protruding above the isolation structure, the third lower region and remaining portions of the third upper region disposed in the isolation structure, the third upper region having a second dopant at a third concentration; a fourth fin having a fourth lower region and a fourth upper region, a portion of the fourth upper region protruding above the isolation structure, the fourth lower region and remaining portions of the fourth upper region disposed in the isolation structure, the fourth upper region having the second dopant at a fourth concentration; and a second gate structure over the third upper region of the third fin, the fourth upper region of the fourth fin, and the isolation structure, wherein the first region of the substrate, the first lower region of the first fin, and the second lower region of the second fin are a first continuous semiconductor material having the first dopant at a fifth concentration, the fifth concentration being greater than the first concentration and the second concentration, and wherein the second region of the substrate, the third lower region of the third fin, and the fourth lower region of the fourth fin are a second continuous semiconductor material having the second dopant at a sixth concentration, the sixth concentration being greater than the third concentration and the fourth concentration; wherein the first concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3, and wherein the second concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3.;wherein the third concentration is in a range from about 1E18 atoms/cm.sup.3 to about 6E18 atoms/cm.sup.3



Regarding Claim 17, Claim 1 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant.

Regarding Claim 18, Claim 1 of US Patent No. 11075108 (Tsai) teaches a a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant

Regarding Claim 19, Claim 1, 4 of US Patent No. 11075108 (Tsai) teaches a a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; wherein the isolation structure comprises: a first dopant layer extending along a sidewall of the lower region of the first fin, the first dopant layer having the first dopant; a second dopant layer extending along a sidewall of the lower region of the second fin, the second dopant layer having the second dopant; and a dielectric layer extending along a sidewall of the first dopant layer and a sidewall of the second dopant layer, the dielectric layer being different from the first dopant layer and the second dopant layer.


Claims 6, 16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 15, 16, 17 of U.S. Patent No. 11075108 (Tsai) in view of  Yeh (US PG Pub. No. 2011/0049613, hereinafter Yeh).   

Regarding Claim 6, Claim 15, 16, 17 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate; an isolation structure over a first region of the substrate and a second region of the substrate, the first region of the substrate extending below the isolation structure to a first depth, the second region of the substrate extending below the isolation structure to a second depth, the first depth being greater than the second depth; a first fin having a first lower region and a first upper region, a portion of the first upper region protruding above the isolation structure, the first lower region and remaining portions of the first upper region disposed in the isolation structure, the first upper region having a first dopant at a first concentration; a second fin having a second lower region and a second upper region, a portion of the second upper region protruding above the isolation structure, the second lower region and remaining portions of the second upper region disposed in the isolation structure, the second upper region having the first dopant at a second concentration; a first gate structure over the first upper region of the first fin, the second upper region of the second fin, and the isolation structure; a third fin having a third lower region and a third upper region, a portion of the third upper region protruding above the isolation structure, the third lower region and remaining portions of the third upper region disposed in the isolation structure, the third upper region having a second dopant at a third concentration; a fourth fin having a fourth lower region and a fourth upper region, a portion of the fourth upper region protruding above the isolation structure, the fourth lower region and remaining portions of the fourth upper region disposed in the isolation structure, the fourth upper region having the second dopant at a fourth concentration; and a second gate structure over the third upper region of the third fin, the fourth upper region of the fourth fin, and the isolation structure, wherein the first region of the substrate, the first lower region of the first fin, and the second lower region of the second fin are a first continuous semiconductor material having the first dopant at a fifth concentration, the fifth concentration being greater than the first concentration and the second concentration, and wherein the second region of the substrate, the third lower region of the third fin, and the fourth lower region of the fourth fin are a second continuous semiconductor material having the second dopant at a sixth concentration, the sixth concentration being greater than the third concentration and the fourth concentration; wherein the first concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3, and wherein the second concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3.;wherein the third concentration is in a range from about 1E18 atoms/cm.sup.3 to about 6E18 atoms/cm.sup.3


Claims 15, 16, 17 of US Patent No. 11075108 (Tsai) do not teach the fourth concentration are in a range from about 5E16 atoms/cm3 to about 5E17 atoms/cm3.

Yeh discloses the fourth concentration (channel concentration) are in a range from about 1E18 atoms/cm3 to about 5E18 atoms/cm3[0026].


Although Claims 15, 16, 17 of US Patent No. 11075108 (Tsai) and Yeh do not specifically teach the fourth concentration are in a range from about 5E16 atoms/cm3 to about 5E17 atoms/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  the fourth concentration are in a range from about 5E16 atoms/cm3 to about 5E17 atoms/cm3 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the doping characteristics[Abstract, US Patent No. 11075108]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding Claim 16, Claim 15, 16, 17 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate; an isolation structure over a first region of the substrate and a second region of the substrate, the first region of the substrate extending below the isolation structure to a first depth, the second region of the substrate extending below the isolation structure to a second depth, the first depth being greater than the second depth; a first fin having a first lower region and a first upper region, a portion of the first upper region protruding above the isolation structure, the first lower region and remaining portions of the first upper region disposed in the isolation structure, the first upper region having a first dopant at a first concentration; a second fin having a second lower region and a second upper region, a portion of the second upper region protruding above the isolation structure, the second lower region and remaining portions of the second upper region disposed in the isolation structure, the second upper region having the first dopant at a second concentration; a first gate structure over the first upper region of the first fin, the second upper region of the second fin, and the isolation structure; a third fin having a third lower region and a third upper region, a portion of the third upper region protruding above the isolation structure, the third lower region and remaining portions of the third upper region disposed in the isolation structure, the third upper region having a second dopant at a third concentration; a fourth fin having a fourth lower region and a fourth upper region, a portion of the fourth upper region protruding above the isolation structure, the fourth lower region and remaining portions of the fourth upper region disposed in the isolation structure, the fourth upper region having the second dopant at a fourth concentration; and a second gate structure over the third upper region of the third fin, the fourth upper region of the fourth fin, and the isolation structure, wherein the first region of the substrate, the first lower region of the first fin, and the second lower region of the second fin are a first continuous semiconductor material having the first dopant at a fifth concentration, the fifth concentration being greater than the first concentration and the second concentration, and wherein the second region of the substrate, the third lower region of the third fin, and the fourth lower region of the fourth fin are a second continuous semiconductor material having the second dopant at a sixth concentration, the sixth concentration being greater than the third concentration and the fourth concentration; wherein the first concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3, and wherein the second concentration is in a range from about 5E16 atoms/cm.sup.3 to about 5E17 atoms/cm.sup.3.;wherein the third concentration is in a range from about 1E18 atoms/cm.sup.3 to about 6E18 atoms/cm.sup.3


Claims 15, 16, 17 of US Patent No. 11075108 (Tsai) do not teach the fourth concentration are in a range from about 5E16 atoms/cm3 to about 5E17 atoms/cm3.

Yeh discloses the fourth concentration (channel concentration) are in a range from about 1E18 atoms/cm3 to about 5E18 atoms/cm3[0026].


Although Claims 15, 16, 17 of US Patent No. 11075108 (Tsai) and Yeh do not teach the fourth concentration are in a range from about 5E16 atoms/cm3 to about 5E17 atoms/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  the fourth concentration are in a range from about 5E16 atoms/cm3 to about 5E17 atoms/cm3 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the doping characteristics[Abstract, US Patent No. 11075108]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Regarding Claim 20, Claim 1, 4, 7 of US Patent No. 11075108 (Tsai) teaches a a device comprising: a substrate having a major surface; a first fin extending from the major surface of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and a first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a second fin extending from the major surface of the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and a second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the fourth concentration being less than the third concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the first depth being different from the second depth; an isolation structure surrounding the lower region of the first fin and the lower region of the second fin, the upper region of the first fin and the upper region of the second fin protruding above a top surface of the isolation structure, the upper region of the first fin and the upper region of the second fin extending below the top surface of the isolation structure; a first gate structure over the isolation structure and the upper region of the first fin; and a first source/drain region adjacent the first gate structure, the first source/drain region adjoining the upper region and the lower region of the first fin, the first source/drain region having the second dopant, the second dopant being different from the first dopant; wherein the isolation structure comprises: a first dopant layer extending along a sidewall of the lower region of the first fin, the first dopant layer having the first dopant; a second dopant layer extending along a sidewall of the lower region of the second fin, the second dopant layer having the second dopant; and a dielectric layer extending along a sidewall of the first dopant layer and a sidewall of the second dopant layer, the dielectric layer being different from the first dopant layer and the second dopant layer; wherein the first depth is in a range from about 80 nm to about 200 nm, and wherein the second depth is in a range from about 80 nm to about 150 nm.

Claims 1, 4, 7 of US Patent No. 11075108 (Tsai) do not teach wherein the first dopant is a p-type dopant, the second dopant is an n-type dopant,
.
Yeh discloses wherein the first dopant is a p-type dopant(n-type/p-type)[0026], the second dopant is an n-type dopant (n-type/p-type)[0026]


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yeh to the teachings of US Patent No. 11075108 (Tsai)  in order to to overcome problems faced with size reduction[0003, Yeh]


Claims 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13 of U.S. Patent No. 11075108 (Tsai) in view of  Ghani (US PG Pub. No. 2016/0056156, hereinafter Ghani).   


Regarding Claim 8, Claim 9, 13 of US Patent No. 11075108 (Tsai) teaches a device comprising: a substrate having a major surface; a first fin disposed over a first region of the substrate, the first fin having a lower region and an upper region over the lower region, the lower region of the first fin and the first region of the substrate being a first continuous semiconductor material having a first dopant at a first concentration, the upper region of the first fin having the first dopant at a second concentration, the second concentration being less than the first concentration, the first region of the substrate extending below the major surface of the substrate to a first depth; a first dopant layer extending along sidewalls of the lower region of the first fin, sidewalls of the upper region of the first fin being free from the first dopant layer, the first dopant layer having the first dopant; a second fin disposed over a second region the substrate, the second fin having a lower region and an upper region over the lower region, the lower region of the second fin and the second region of the substrate being a second continuous semiconductor material having a second dopant at a third concentration, the upper region of the second fin having the second dopant at a fourth concentration, the third concentration being less than the fourth concentration, the second region of the substrate extending below the major surface of the substrate to a second depth, the second depth being less than the first depth; a second dopant layer extending along sidewalls of the lower region of the second fin, sidewalls of the upper region of the second fin being free from the second dopant layer, the second dopant layer having the second dopant; a dielectric layer extending along a sidewall of the first dopant layer and a sidewall of the second dopant layer, a top surface of the dielectric layer being disposed further from the major surface of the substrate than an interface of the upper region and the lower region of the first fin; a gate structure extending over the top surface of the dielectric layer and along the sidewalls of the upper region of the first fin, the sidewalls of the lower region of the first fin being free from the gate structure; and a source/drain region adjacent the gate structure, the source/drain region adjoining the upper region and the lower region of the first fin, the source/drain region having the second dopant, the second dopant being different from the first dopant;, wherein the first region of the substrate is disposed over a third region of the substrate, the third region of the substrate having the first dopant at a fifth concentration, the fifth concentration being less than the first concentration.


Claims 15, 16, 17 of US Patent No. 11075108 (Tsai) do not teach the fifth concentration and the sixth concentration are in a range from about 1E19 atoms/cm3 to about 5E20 atoms/cm3.


Ghani discloses teach the fifth concentration and the sixth concentration are in a range from about 5E17 atoms/cm3 to about 2E18 atoms/cm3[0047].


Although Claims 15, 16, 17 of US Patent No. 11075108 (Tsai) and Ghani do not teach the fifth concentration and the sixth concentration are in a range from about 1E19 atoms/cm3 to about 5E20 atoms/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose the fifth concentration and the sixth concentration are in a range from about 1E19 atoms/cm3 to about 5E20 atoms/cm3 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the doping characteristics[Abstract, US Patent No. 11075108]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819